DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006/252792 in view of JP 2010/225929.
With respect to claim 1, JP ‘792 teaches a connection structure for connecting electrodes of a plurality of power storage elements, the connection structure comprising: a circuit board (see drawing 1, element 3) that includes power source patterns (see paragraph [0017], noting that circuit patterns exist on the circuit board) and through holes (see drawing 2, element 3a), the circuit board being placed on the power storage elements (see drawing 1); fastening members (see drawing 2, element 22) that include shaft portions that are inserted into the through holes (see drawing 2, the threaded portion), and pressing portions (see drawing 2, the widened head of fastener 22) that are formed integrally with the shaft portions and press the power source patterns to the electrodes via the circuit board (see drawing 2), and spacers that are arranged to support the pressing portions (see drawing 2, element 10). 
JP ‘792 fails to teach that the electrodes are inserted into the through holes of the substrate, that the fasteners are screwed directly into the electrodes of the power storage elements, and finally that spacers that are arranged in the through holes and support the pressing portions.
JP ‘929 is directed to a structure for holding an object to a substrate in a stable manner without damaging the substrate.  To that end, JP ‘929 teaches a reduced diameter section which is inserted into a hole of the substrate, in which a screw is inserted to fasten the object to the circuit board.  Such an arrangement results in a stable connection between an object and a circuit board, without stressing the circuit board.  See abstract.  When taking these teachings in combination with the teachings of JP ‘792, one of ordinary skill in the art would find it obvious to modify the electrodes therein to modify the electrodes and spacers to have a reduced diameter portion which can be inserted into a hole in the substrate such that the insertion and tightening of a screw does not damage the substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘792, as taught by JP ‘929, in order to hold the capacitor to the substrate in a stable manner without damaging the substrate.
With respect to claim 2, the combined teachings of JP ‘792 and JP ‘929 teach that the power source patterns each include a plurality of contact portions that are exposed on a surface of the circuit board, and the fastening members respectively press the contact portions to the electrodes of the plurality of power storage elements via the circuit board.  See JP ‘792, drawing 1 and paragraph [0017].
With respect to claim 4, the combined teachings of JP ‘792 and JP ‘929 teach that control circuits for controlling a state of the power storage elements are provided on the circuit board, and a signal pattern that connects the power source patterns to the control circuit is formed on the circuit board.  See JP ‘792, paragraph [0031].
With respect to claim 7, the combined teachings of JP ‘792 and JP ‘929 teach that control circuits for controlling a state of the power storage elements are provided on the circuit board, and a signal pattern that connects the power source patterns to the control circuit is formed on the circuit board.  See JP ‘792, paragraph [0031].
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006/252792 in view of JP 2010/225929, and further, in view of JP 2007/294656.  
With respect to claim 3, the combined teachings of JP ‘792 and JP ‘929 fail to explicitly teach that conductive plating layers are formed on inner walls of the through holes, and the power source patterns each include a first power source pattern that is arranged on the electrode side and is pressed to the electrode, and a second power source pattern that is stacked on the first power source pattern via an insulative layer and is electrically connected to the first power source pattern via the plating layer.
JP ‘656, on the other hand, teaches plating the inner walls of a through hole.  See paragraph [0013].  Such an arrangement results in convenient mounting of electrical components.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of JP ‘792 and JP ‘929, as taught by JP ‘656, in order to provide convenient mounting of electrical components.
With respect to claim 8, the combined teachings of JP ‘792, JP ‘929, and JP ‘656 teach that control circuits for controlling a state of the power storage elements are provided on the circuit board, and a signal pattern that connects the power source patterns to the control circuit is formed on the circuit board.  See JP ‘792, paragraph [0031].
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006/252792 in view of JP 2010/225929, and Kanai et al. (US Pat. App. Pub. No. 2008/0171259)
With respect to claim 5, JP ‘792 teaches a power storage module comprising: a plurality of power storage elements (see drawing 1, elements 1); a circuit board (see drawing 1, element 3) that includes power source patterns (see paragraph [0017], noting that circuit patterns exist on the circuit board) and through holes (see drawing 2, element 3a) into which the electrodes of the power storage elements are inserted (see drawings 1 and 2); fastening members (see drawing 2, element 22) that include shaft portions that are inserted into the through holes (see drawing 2, the threaded portion) and pressing portions (see drawing 2, the widened head of fastener 22) that are formed integrally with the shaft portions and press the power source patterns to the electrodes of the power storage elements via the circuit board (see drawing 2); spacers that are arranged to support the pressing portions (see drawing 2, element 10).
JP ‘792 fails to teach that the electrodes are inserted into the through holes of the substrate, that the fasteners are screwed directly into the electrodes of the power storage elements, and finally that spacers that are arranged in the through holes and support the pressing portions.  Further, JP ‘792 fails to explicitly disclose a case that houses the plurality of power storage elements and caps that are arranged between the power storage elements and the circuit board, wherein the power storage elements each include a safety valve that is opened when an internal pressure is greater than or equal to a predetermined value, and the caps each include a cover portion that is arranged between the circuit board and the safety valve and that covers the safety valve, and a release groove portion that guide gas discharged from the safety valve in the direction away from the circuit board.
JP ‘929 is directed to a structure for holding an object to a substrate in a stable manner without damaging the substrate.  To that end, JP ‘929 teaches a reduced diameter section which is inserted into a hole of the substrate, in which a screw is inserted to fasten the object to the circuit board.  Such an arrangement results in a stable connection between an object and a circuit board, without stressing the circuit board.  See abstract.  When taking these teachings in combination with the teachings of JP ‘792, 
Further, Kanai teaches a power storage module wherein the plurality of power storage elements are disposed within a case (see FIG. 7, element 70) and caps (see FIG. 7, element 30) disposed between the power storage elements and the circuit board, wherein the power storage elements each include a safety valve (see paragraph [0077]) that is opened when an internal pressure is greater than or equal to a predetermined value (see paragraph [0077]), and the caps each include a cover portion that is arranged between the circuit board and the safety valve and that covers the safety valve (see FIGS. 7, 8, elements 31 and paragraph [0077]), and a release groove portion that guide gas discharged from the safety valve in the direction away from the circuit board (see FIG. 8, element 77).  Such an arrangement results adverse effects of the emitted gas on peripheral devices being prevented.  See paragraph [0082].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘792, as taught by JP ‘929, in order to hold the capacitor to the substrate in a stable manner without damaging the substrate.  Further, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘792, as taught by Kanai, in order to prevent any emitted gas from having adverse effects on peripheral devices in the system.
With respect to claim 6, the combined teachings of JP ‘792, JP ‘929, and Kanai teach that the circuit board is supported by the electrodes and circuit board support portions that protrude from the caps.  See JP ‘792, drawing 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848